ADVISORY ACTION
Response to After Final Amendment
	The proposed amendments filed August 3, 2021 after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration and/or search.
Response to Arguments
	“Remarks” refers to the August 3, 2021 Remarks filed by the applicant.
Reference Cited by Examiner
	The applicant argues that Imai ‘920 (JP 2003-126920 machine translation), cited in Related Art on page 14 of the May 5, 2021 Final Rejection, was not listed in the PTO-892 (Remarks pg. 11 last paragraph).
	A PTO-892 Notice of References Cited is attached listing Imai ‘920 (JP 2003-126920 machine translation). 
112
	The proposed claim 3 amendment appears to overcome the 112(b) rejection. 
Kabeya in view of Imai
	The proposed claim 1 amendment requiring Sb, Sn, and Bi in a total amount of 0.7 to 2.0 wt% appears to overcome the rejection over Kabeya. Kabeya teaches 0.05 to 0.5% Sb (Kabeya abstract).
Peng in view of Imai
The proposed claim 1 amendment requiring Sb, Sn, and Bi in a total amount of 0.7 to 2.0 wt% appears to overcome the rejection over Peng. Peng teaches 0.2% Sb (Peng abstract).
Dreulle in view of Imai
	The proposed claim 1 amendment of a total amount of Sb, Sn, and Bi of 0.7 to 2.0 wt% does not overcome the teachings of Dreulle. Dreulle teaches 300 to 20,000 ppm Sn (0.02 to 2 wt%) (Dreulle 1:6-8, prima facie case of obviousness exists. MEPP 2144.05(I).
Applicant's arguments filed August 3, 2021 with respect to Dreulle in view of Imai have been fully considered but they are not persuasive.
	The applicant argues that Dreulle is completely silent to a reduction of microcracks in a hot press-formed article (Remarks pg. 7 para. 5).
In response to applicant's argument that Dreulle is completely silent to a reduction of microcracks, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is based on the steel sheet galvanized using the galvanization bath of Dreulle (Dreulle 1:6-8, 2:16-50, 3:42-68, 4:1-54) processed by heating treating and hot-press forming as taught by Imai (Imai [0013], [0016], [0022]-[0026], [0034]-[0038]). The process of Imai (i.e. which forms a hot-press formed article) (Imai [0039], [0040]) minimizes (i.e. reduces) the occurrence of fine cracks (i.e. microcracks) on the surface (Imai [0041]). 
	The applicant argues none of the cited references specifically and explicitly teach the claimed microstructural feature of at least 70 wt% of the at least one element of Sb, Sn, and Bi in the alloyed zinc-based plated layer (Remarks pg. 9 paras. 2-4).
In response to applicant's argument that the cited references are completely silent to the claimed microstructural feature of at least 70 wt% of the at least one element of Sb, Sn, and Bi in the allowed zinc-based plated layer, the fact that applicant has recognized another advantage which would Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The composition (i.e. zinc-plating; Dreulle 1:6-8, 2:16-50, 3:42-68, 4:1-54) and processes (i.e. primary heating, secondary heating, and hot press forming; Imai [0013], [0016], [0022]-[0026], [0034]-[0040]) of the prior art are substantially similar to the composition and processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including at least 70 wt% of the at least one element selected from the group consisting of Sb, Sn, and Bi being concentrated in a region within 3 um or less from a surface of the alloyed zinc-based played layer in a thickness direction.
	The applicant argues the process of Imai further comprises a cooling step in which the steel sheet heated in the first heating step is cooled to 550°C or below (Remarks pg. 10 para. 2).
	Arguments of counsel cannot take the place of evidence in the record. MPEP 716.01(c)(II). Evidence that the cooling step in Imai ([0029]) differentiates the process of Imai from the process that manufactures the claimed hot press-formed article such that the feature of at least 70 wt% of the at least one of Sb, Sn, and Bi concentrated in a region within 3 um of less from a surface of the alloyed zinc-based plated layer does not result has not been presented.
	The applicant argues that for microcrack reduction the present application limits heating rate and temperature in a narrower manner than Imai (Remarks pg. 10 para. 3).
	The examiner respectfully disagrees. Imai teaches heating rates, temperatures, and times ([0013], [0016], [0022]-[0026], [0034]-[0040]) that overlap with that claimed such that the process of Imai is substantially similar to that which makes the claimed hot press-formed article. Evidence that the narrower heating rates and temperatures of the process of applicant’s invention are distinguished from the teachings of Imai has not been presented.
	The applicant argues Imai is silent to at least one element selected from Sb, Sn, and Bi in a total amount of 0.7 to 2.0 wt% such that Imai cannot arrive at the claimed feature of at least one of these elements concentrating by at least 70 wt% in a region within 3 um or less from a surface of the alloyed zinc-based plated layer (Remarks pg. 10 paras. 4-7).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection of Dreulle in view of Imai relies on the galvanized steel sheet of Dreulle (1:6-8, 2:16-50, 3:42-68. 4:1-54) undergoing the heat treatment and hot-press forming process of Imai (Imai [0013], [0016], [0022]-[0026], [0034]-[0040]) for the benefits of obtaining a high-strength steel part with a complicated shape (Imai [0003]), suppressing formation of scale in hot press forming (Imai [0005]), reducing corrosion resistance of the hot press-formed members (Imai [0011], [0012], [0014], [0016]), and minimizing the occurrence of fine cracks (Imai [0041]), where the hot dip galvanizing bath of Dreulle greatly reduces the number of bare patches in the coating (Dreulle 2:34-42).
	The applicant argues there is no reason to apply Imai’s processing to Dreulle to obtain the claimed concentrated region because Dreulle has its own processing steps in order to achieve its own intended purposes (pg. 11 paras. 2-3).
The examiner respectfully disagrees. The process of Imai beneficially obtains a high-strength steel part with a complicated shape (Imai [0003]), suppresses formation of scale in hot press forming (Imai [0005]), reduces corrosion resistance of the hot press-formed members (Imai [0011], [0012], [0014], [0016]), and minimizes the occurrence of fine cracks (Imai [0041]). The hot dip galvanizing bath of Dreulle beneficially reduces the number of bare patches in the coating (Dreulle 2:34-42).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735